Citation Nr: 1210772	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-47 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




+INTRODUCTION

The Veteran had active service from May 1968 to July 1974, with service in the Republic of Vietnam with conceded combat exposure.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, denying, among other issues, the claim currently on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Albuquerque, New Mexico in February 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran has a confirmed diagnosis of PTSD. 

2.  The Veteran's PTSD has been related to his exposure to combat during active military service in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Facts and Analysis

The Veteran contends that he is entitled to service connection for PTSD.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for PTSD is warranted.  When the Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reflects that the Veteran is the recipient of the Vietnam Service Medal, the Vietnam Campaign Medal and the Vietnam Cross of Gallantry.  He was also awarded the Distinguished Flying Cross for his piloting of a helicopter to extract fellow soldiers that had been shot down by enemy fire earlier in the day.  The Veteran received anti-aircraft fire while performing this act.  

In February 2009, VA received a claim from the Veteran seeking service connection for PTSD.  The Veteran reported intense feelings of anger related to enemy fire.  The Veteran was subsequently seen for an evaluation with the Vet Center in March 2009.  The Veteran was noted to be suffering from symptomatology of anger, rage, exaggerated startle response, suspiciousness, depression, and sleep disorders.  The Veteran also reported a history of vague suicidal ideation and emotional numbness.  An Axis I diagnosis of PTSD was assigned at this time and related to problems associated with exposure to war.  

The Veteran was also afforded a VA examination for his PTSD in July 2009.  Examination revealed the Veteran to be depressed with a normal affect.  The Veteran reported sleep disturbances for nearly 20 years, noting that while he initially falls asleep quickly, he awakens several hours later and cannot fall back asleep for several more hours.  The Veteran also endorsed occasional panic attacks, but he indicated that he did not know what the trigger was for these.  The examiner concluded that psychometric scores were not consistent with a diagnosis of PTSD and that the Veteran appeared to be free of any major psychopathology.  No Axis I diagnosis was assigned at this time.  However, the examiner did note that the Veteran appeared to have some symptomatology related to PTSD.  

Finally, the Veteran was referred by the Santa Fe Veterans' Center for a private evaluation with a psychologist with the initials S.B.C. in January 2011.  Dr. C's report notes that the Veteran was exposed to combat during military service and that the Veteran began to develop psychiatric symptomatology upon his return from service due to this exposure.  The Veteran reported that he thought about his time in combat on a daily basis, describing intrusive thoughts and flashbacks.  Dr. C also concluded that the Veteran was very angry and that he was highly anxious, tense and worried most of the time.  The Veteran was also found to be socially alienated from others.  Hypervigilance and hypersensitivity were also evident.  Dr. C diagnosed the Veteran with combat related PTSD and major depressive disorder.  

Having reviewed all of the above evidence in a light most favorable to the Veteran, the Board finds that he is entitled to service connection for PTSD.  The evidence confirms that the Veteran served in Vietnam during his military service and his exposure to combat has been conceded.  The Veteran's DD-214 also reflects a number of awards verifying his combat exposure, including the Vietnam Campaign Medal, the Vietnam Service Medal and the Distinguished Flying Cross.  Finally, the record reflects that the Veteran was diagnosed with PTSD by the Vet Center in March 2009 and by Dr. C in January 2011.  Both of these physicians related the Veteran's PTSD to his military combat exposure.  Therefore, the record demonstrates that service connection for PTSD is warranted.  

The Board recognizes that the July 2009 VA examiner concluded that the Veteran did not meet all of the DSM-IV criteria necessary for a diagnosis of PTSD.  However, the examiner did concede that the Veteran expressed some symptomatology that was associated with PTSD.  This means that the record contains two medical opinions diagnosing combat-related PTSD and one medical opinion at least acknowledging the presence of PTSD symptomatology.  When these facts are considered along with the Veteran's conceded combat exposure, the evidence is at least in equipoise and service connection is warranted.  

Absolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for PTSD is warranted.  As such, the claim is granted.


ORDER

Service connection for PTSD is warranted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


